UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6057



ROBERT WRIGHT,

                                           Petitioner - Appellant,

          versus


S. K. YOUNG,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.   Jackson L. Kiser, Senior
District Judge. (CA-02-537-7)


Submitted:   May 28, 2004                  Decided:   July 29, 2004


Before LUTTIG, MOTZ, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David Bernard Hargett, HARGETT & WATSON, PLC, Richmond, Virginia,
for Appellant. Stephen R. McCullough, Assistant Attorney General,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Robert Wright seeks to appeal the district court’s order

denying relief on his motions to alter or amend the judgment and

for relief from judgment, filed pursuant to Fed. R. Civ. P. 59(e)

& 60(b), both pertaining to the denial of habeas corpus petitions

under 28 U.S.C. § 2254 (2000).        An appeal may not be taken from the

final order in a habeas corpus proceeding unless a circuit justice

or   judge   issues    a   certificate     of    appealability.        28   U.S.C.

§ 2253(c)(1) (2000); see Reid v. Angelone, ___ F.3d ___, 2004 WL

1119646,     at   *5   (4th   Cir.   May   19,       2004).   A   certificate   of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”           28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that his constitutional claims are debatable and

that any dispositive procedural rulings by the district court are

also debatable or wrong.        See Miller-El v. Cockrell, 537 U.S. 322,

336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683 (4th Cir 2001).                  We have independently

reviewed the record and conclude that Wright has not made the

requisite     showing.        Accordingly,      we    deny    a   certificate   of

appealability and dismiss the appeal.                   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                        DISMISSED

                                     - 2 -